Motions by plaintiffs for leave to discontinue have been made in these actions, brought for damages for the death of plaintiff’s intestates which, it is alleged, was occasioned through defendant’s negligence. Complaints have been served and issue joined by the service of an answer in each case. The answer contains denials and an allegation that plaintiff’s intestates came to their death through their own negligence. Plaintiff had an absolute right to discontinue under the conditions shown. Orders reversed, on the law and facts, with twenty-five dollars costs and disbursements, in each action, and motions permitting plaintiffs to discontinue upon payment of statutory costs granted, with ten dollars costs in each action. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.